                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


JUAN A. SANTA CRUZ-BACARDI, et
al.

      Plaintiffs
                                                     CIVIL NO: 16-02455
           vs.                                       (RAM)
METRO PAVIA HOSPITAL, INC, et al.

      Defendants



                              OPINION AND ORDER

     Pending before the Court is codefendant Dr. Maximo Blondet

Passalacqua’s “Motion in Limine To Preclude Plaintiffs Expert, Dr.

Ian W. Cummins From Testifying That Dr. Maximo Blondet Passalaqua

Is Liable to Plaintiffs Pursuant to Daubert And Kumho Federal Rule

26(A)(2)(B) Standards and Puerto Rico Jurisprudence.” (Docket No.

64.)1 After considering said Motion, “Plaintiffs’ Response in

Opposition to Codefendant Dr. Máximo Blondet Passalacqua’s Motion

in Limine” (“Response in Opposition”) (Docket No. 74) and after

reviewing the applicable law, the Court GRANTS in part and DENIES

in part Defendant's Motion in Limine at Docket No. 64.

     Dr. Cummings’ supplemental report and expected testimony as

to Dr. Maximo Blondet Passalacqua are inadmissible and excluded



1 Dr. Ian W. Cummings’ name is misspelled as “Cummins” in both the Motion in

Limine at Docket No. 64 and in Dr. Blondet’s Reply to Plaintiffs Response in
Opposition to Codefendant Maximo Blondet Passalaqua’s Motion in Limine (“Reply
to Plaintiff’s Opposition”) at Docket No. 80. (See Docket No. 64 and 80).
Civil No. 16-2455 (RAM)                                                     2


from the record. The claims against Dr. Blondet are not dismissed

at this time.

                               I.     BACKGROUND

     On August 7, 2016, Plaintiffs Mr. Juan Santa Cruz Bacardí and

Mrs. Mireya Santa Cruz Bacardí sued Dr. Gaspar Fuentes Mejía (“Dr.

Fuentes”) and Metro Pavía Hospital, Inc. d/b/a/ Hospital Pavia

Santurce alleging medical malpractice which led to the death of

their father, Mr. Juan Santa Cruz Sigarreta (“Mr. Santa Cruz

Sigarreta”).2 (Docket No. 1 at 5-6). Dr. Maximo Blondet Passalacqua

(“Dr. Blondet”) was included as a Defendant in the Second Amended

Complaint filed on August 11, 2017. (Docket No. 27). Defendants

Dr. Fuentes and Hospital Pavia Santurce answered the Complaint

denying the allegations. (Docket Nos. 12 and 13).3 On November 4,

2017, Dr. Blondet filed an answer denying all allegations. (Docket

No. 40). In his Motion in Limine, Dr. Blondet asks the Court that:

(1) Dr. Ian W. Cummings not be allowed to testify as to him at

trial, and (2) the Court dismiss with prejudice Plaintiffs’ claims

against him.



                             II.    LEGAL STANDARD



2 The Court notes that Plaintiffs filed a “Motion for Partial Voluntary
Dismissal, with Prejudice, due to Settlement,” requesting that the Court issue
a partial judgement due to voluntary dismissal, with prejudice, in favor of
Defendant Metro Santurce, Inc., d/b/a Hospital Pavía Santurce. (Docket No. 52)
The Motion for Voluntary Dismissal was GRANTED pursuant to Docket No. 53.
Civil No. 16-2455 (RAM)                                          3


  A. Daubert Standard

     In Daubert v. Merrell Dow Pharms, Inc., the Supreme Court of

the United States explained that a trial judge serves a gate-

keeper who guarantees that an expert’s testimony “rests on a

reliable foundation and is relevant to the task at hand.” Daubert

v. Merrell Dow Pharms., Inc., 509 U.S. 579, 597 (1993); see also

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147-49 (1999) (holding

that Daubert applies to all expert testimony).

     The admission of expert testimony is governed by Rule 702 of

the Federal Rules of Evidence which reads as follows:

        A witness who is qualified as an expert by knowledge,
     skill, experience, training, or education, may testify
     in the form of an opinion or otherwise if:
          (1) the expert’s scientific, technical, or other
               specialized knowledge will help the trier of
               fact to understand the evidence or to determine
               a fact in issue;
          (2) the testimony is based upon sufficient facts or
               data,
          (3) the testimony is the product of reliable
                principles and methods, and
          (4) the witness has applied the principles and
                methods reliably to the facts of the case.

     Moreover, if a witness is relying mainly on experience, he

must provide more information for the Court to determine the

reliability of his testimony. The First Circuit Court of Appeals

(“First Circuit”) has been adamant that “[a]s long as an expert's

scientific testimony rests upon good grounds, based on what is

known, it should be tested by the adversary process-competing

expert testimony and active cross-examination-rather than excluded
Civil No. 16-2455 (RAM)                                                     4


from jurors' scrutiny for fear that they will not grasp its

complexities or satisfactorily weigh its inadequacies.” Ruiz-

Troche v. Pepsi Cola of P.R. Bottling Co., 161 F.3d 77, 80, 85

(1st Cir. 1998) (internal quotation marks and citations omitted).

As another Judge in this District put it, “[p]roponents ... do not

have to demonstrate that the assessments of their experts are

correct, only that their opinions are reliable.” Rivera v. Centro

Medico del Turabo, Inc., 2017 WL 4122607, at *3 (D.P.R. 2017)

(quoting Rivera-Cruz v. Latimer, Biaggi, Rachid & Godreau, LLP,

2008 WL 2446331, at *2 (D.P.R. 2008)).

       To testify as an expert, a medical doctor need not be a

specialist within the field which he is to testify about. See,

e.g.,    Gaydar    v.   Sociedad        Instituto     Gineco-Quirurgico     y

Planificacion, 345 F.3d 15, 24 (1st Cir. 2003). (“The proffered

expert physician need not be a specialist in a particular medical

discipline    to    render     expert    testimony     relating   to     that

discipline.”); See also Mitchell v. United States, 141 F.3d 8 (1st

Cir.    1998)(an   internist    with    specialties    in   hematology    and

oncology, could testify as to physicians' treatment of colonoscopy

patient in wrongful death suit, even though he was not a specialist

in gastroenterology). The First Circuit has also clarified that

board certifications do not always correlate with an expert’s

testimony being admitted into evidence. See e.g., Pages-Ramirez v.

Ramirez-Gonzalez, 605 F.3d 109, 113–14 (1st Cir. 2010). Rather,
Civil No. 16-2455 (RAM)                                          5


allowing its exclusion in that scenario would lead to an abuse of

discretion by the lower court. See Gaydar, 345 F.3d at 24–25

(internal citations omitted).

  B. FED R. CIV. P. 26(a)(2)(B)

     Apart from conforming to Fed. R. Evid. 702, expert witness

testimony must also conform to Rule 26 of the Federal Rules of

Civil Procedure. This Rule compels parties to disclose any witness

they can expect to use at trial under Fed. R. Evid. 702. Per

Subsection (2)(B) of Fed. R. Civ. P. 26, this also applies to

witnesses’ written reports. Said section reads as follows:

     (2) Disclosure of Expert Testimony.
          . . .
       (B) Witnesses Who Must Provide a Written Report. Unless
       otherwise stipulated or ordered by the court, this
       disclosure must be accompanied by a written report--
       prepared and signed by the witness--if the witness is
       one retained or specially employed to provide expert
       testimony in the case or one whose duties as the
       party's employee regularly involve giving expert
       testimony. The report must contain:
          (i) a complete statement of all opinions the
                witness will express and the basis and reasons
                for them;
          (ii) the facts or data considered by the witness in
                forming them;
          (iii) any exhibits that will be used to summarize
                 or support them;
          (iv) the witness's qualifications, including a list
                of all publications authored in the previous
                10 years;
           (v) a list of all other cases in which, during the
                previous 4 years, the witness testified as an
                expert at trial or by deposition; and
          (vi) a statement of the compensation to be paid for
                the study and testimony in the case.
Civil No. 16-2455 (RAM)                                                 6


Fed.R.Civ.P. 26(a)(2)(B). Failure to comply with Fed. R. Civ. P.

26 may preclude a party from utilizing the witness or expert

testimony at a hearing, on a motion or at trial. It may even imply

sanctions against the offending party pursuant to Fed. R. Civ. P.

37(c)(1).   This   occurs   “unless   the   failure   was   substantially

justified or is harmless.” Gay v. Stonebridge Life Ins. Co., 660

F.3d 58, 62 (1st Cir. 2011).

     In medical malpractice suits, the plaintiff must submit an

expert report including “all of the opinions that the expert will

express at trial and the reasons for them.” Esposito v. Home Depot

U.S.A., Inc., 590 F.3d 72, 77 (1st Cir. 2009); see also Gonzalez

Rivera v. Hospital HIMA-Caguas, 2018 WL 4676925, at *3 (D.P.R.

2018). It must be a “‘detailed and complete’ [report]. ... [And]

include the substance of the testimony ... expected to give on

direct examination.” Salgado by Salgado v. General Motors Corp.,

150 F.3d 735, 741 n. 6 (D.P.R. 1998) (internal citations omitted).

  C. Standard of Care and Medical Malpractice in Puerto Rico

     In medical malpractice cases in Puerto Rico, a plaintiff must

assert three main elements: “(1) the duty owed (i.e., the minimum

standard of professional knowledge and skill required in the

relevant circumstances); (2) an act or omission transgressing that

duty; and (3) a sufficient causal nexus between the breach and the

harm.” Laureano Quinones v. Nadal Carrion, 2018 WL 4057264, at *2–

3 (D.P.R. 2018) (quoting Marcano Rivera v. Turabo Medical Ctr.
Civil No. 16-2455 (RAM)                                                   7


P’ship, 415 F.3d 162, 167 (1st Cir. 2005)). The standard of care

imposed on doctors is based on a national standard. Rojas-Ithier

v. Sociedad Espanola de Auxilio Mutuo y Beneficiencia de Puerto

Rico, 394 F.3d 40, 43 (1st Cir. 2005). Puerto Rico courts define

the national standard of care owed to patients as “[t]hat [level

of care] which, recognizing the modern means of communication and

education,   ...   meets   the    professional     requirements   generally

acknowledged by the medical profession.” Marcano Rivera v. Turabo

Med. Ctr. P'ship, 415 F.3d 162, 167–68 (1st Cir. 2005) (quoting

Oliveros v. Abreu, 101 P.R. Dec. 209, 266 (1973)).

     In Puerto Rico “a health-care provider ‘is presumed to have

exercised reasonable care in the discharge of his functions.’”

Lopez-Rivera v. Hosp. Auxilio Mutuo, Inc., 290 F. Supp. 3d 137,

142 (D.P.R. 2017) (quoting Lopez–Rivera, 247 F.Supp.3d 185, 186

(D.P.R. 2017)). Hence, plaintiffs bear the burden of refuting that

presumption of abiding by the national standard care. To refute

the presumption, plaintiffs typically use expert testimony as case

law states that it will aid in determining causation and a standard

of care. See Rolon-Alvarado v. Municipality of San Juan, 1 F.3d

74, 78 (1st Cir. 1993) (“Because medical knowledge and training

are critical to demonstrating the parameters of a physician's duty,

the minimum standard of acceptable care […] must ordinarily be

established by expert testimony.”)

                                 III.   ANALYSIS
Civil No. 16-2455 (RAM)                                                      8


      Among other things, Dr. Blondet’s Motion in Limine argues

that: (1) Dr. Cummings’ testimony is unreliable because he lacks

experience in the field of internal medicine; (2) the report lacks

references to medical literature, and (3) his testimony just

includes his “conclusory statements” which are insufficient to

prove Dr. Blondet’s negligence. All but the first of the foregoing

arguments pass muster.

      The Court begins by addressing Dr. Blondet’s argument that

Dr.   Cummings’   testimony   is   unreliable    because     he   is   not   a

pulmonologist.    Dr.   Blondet    highlights   that   Dr.   Cummings    has

practiced Emergency Medicine for the past twenty-five (25) years

and took the board examinations for Internal Medicine in 1988.

(Docket No. 64 at 17). This argument is meritless. The First

Circuit has made clear that a “proffered expert physician need not

be a specialist in a particular medical discipline to render expert

testimony relating to that discipline.”) Gaydar, 345 F.3d at 24.

While Dr. Cummings is qualified as a medical expert to opine on

Dr. Blondet, Dr. Fuentes and Hospital Pavia Santurce’s role in the

death of Mr. Santa Cruz Sigaretta, the supplemental report still

fails to comply with Fed. R. Evid. 702 and Fed. R. Civ. P. 26.

      The Court turns to Dr. Blondet’s argument that Dr. Cummings’

report “is totally devoid of medical literature to support his

opinions.” (Docket No. 64 at 30). In their Response in Opposition,

Plaintiffs state that Dr. Blondet’s attorneys admitted during Dr.
Civil No. 16-2455 (RAM)                                                           9


Cummings’   deposition     that    Dr.    Cummings   did    reference    medical

literature in his report. (Docket No. 82-2 at 60-61). For example,

Dr. Blondet’s Motion in Limine stated that Dr. Cummings cites an

article addressing NT BNP, a blood exam relating to cardiac

conditions and not pulmonary conditions. (Docket No. 64 at 17-19,

29). A thorough reading of the report demonstrates that Dr.

Cummings did cite articles such as these, alongside tables provided

by Hospital Pavia Santurce related to how NT BNP levels are

calculated, to demonstrate why the deceased’s symptoms warranted

more    cardiopulmonary        evaluation.    (Docket      No.    64-4   at     8).

Additionally, Dr. Cummings report does cite another source: a

medical   journal   article      titled    “Prevalence     of    negative     chest

radiography   results     in    the   emergency   department      patient     with

decompensated heart failure” (Ann Emerg Med. 2006 Jan;47(1):13-8.

Epub 2005 Jun 20). (Docket No. 64-4 at 9).

       The fact that Dr. Cummings’ report cites two items of medical

literature does not mean it meets Fed. R. Evid. 702’s requirements

as to Dr. Blondet. Dr. Cummings’ report fails to tie the articles

he mentions to Dr. Blondet’s actions or omissions and fails to

explain how they serve to establish that Dr. Blondet provided

negligent care to Mr. Santa Cruz Sigarreta. See e.g., Baker v.

Chevron USA, 680 F. Supp. 865, 878 (S.D. Ohio 2010) (concluding

that an expert report was inadequate because expert witness made

no effort to connect the medical literature to expert’s opinions).
Civil No. 16-2455 (RAM)                                                     10


Thus, While Dr. Cummings’ report included medical literature and,

on the surface, seems to rest upon “good grounds,” the medical

literature cited does not assist in the “trier of fact to …

determine a fact in issue.” The First Circuit is clear when it

states that “[e]xpert testimony that consists of legal conclusions

cannot properly assist the trier of fact.” Nieves-Villanueva v.

Soto-Rivera, 133 F.3d 92, 100 (1st Cir. 1997) (internal quotations

omitted). Moreover, the United States Supreme Court has stated

that “nothing in either Daubert or the Federal Rules of Evidence

requires a district court to admit opinion evidence that is

connected to existing data only by the ipse dixit of the expert.”.

Smith v. Jenkins, 732 F. 3d 51 (1st Cir. 2013) (quoting General

Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (internal quotations

omitted). On the contrary, a trial court can “conclude that there

is simply too great an analytical gap between the data and the

opinion proffered.” Hendrix ex rel. G.P. v. Evenflo Co., 609 F.3d

1183, 1194 (11th Cir. 2010) (quoting General Elec. Co., 522 U.S.

at 146). Here, that analytical gap is evident.

      Similarly, to prevail in the case, Plaintiffs bear the burden

of   establishing:   (1)   the   duty   that   Dr.   Blondet   owed   to   the

deceased; (2) an act or omission on his part disobeying that duty;

and (3) a sufficient causal nexus between the breach and the harm.

Dr. Blondet’s Motion in Limine states that Dr. Cummings’ testimony

does not produce “a single valid medical standard to support the
Civil No. 16-2455 (RAM)                                                           11


alleged failures by Dr. Blondet. His statements are just his own

unsupported thoughts.” (Docket No. 64 at 30). As support, Dr.

Blondet cites Rolon-Alvarado v. Municipality of San Juan, which

states that “[p]rofessional standards require normative judgments,

not merely proof that a better way to treat a particular patient

could have been devised.” Rolon-Alvarado, 1 F.3d at 78. To wit,

the Advisory Committee Notes as to Fed. R. Evid. 702 explain that

if “the witness is relying solely or primarily on experience, then

the   witness   must   explain     how   that   experience       leads    to     the

conclusion reached, why that experience is a sufficient basis for

the opinion, and how that experience is reliably applied to the

facts.” Here, Dr. Cummings’ report clearly fails to establish how

he reached the conclusions he did regarding standards of care.

        In their Response in Opposition, Plaintiffs posit that Dr.

Cummings did elaborate on the deviations of standard of care in

his testimony. Plaintiffs cite multiple pages of Dr. Cummings’

testimony where he allegedly explained the standard of care related

to the abandonment of patients, which they believe Dr. Blondet

did. (Docket No. 74 at 15-20 and Docket 82-2 at 101-106, 130).

Plaintiffs also contend in their Sur Reply that Dr. Blondet ignores

their    arguments   about   the   standard     of   care   in   his     Reply    to

Plaintiff’s Opposition. (Docket No. 84 at 3).

        While the First Circuit and the District Court case law

support the finding that a doctor testifying as an expert witness
Civil No. 16-2455 (RAM)                                            12


may sometimes imply a standard of care in their testimony without

articulating the “magic words”, this is not the case at hand. See

Cortes-Irizarry v. Corporacion Insular De Seguros, 111 F.3d 184,

190 (1st Cir. 1997) (holding that references to a “prevailing

medical   standard”   used   by   the   “average   gynecologist”   was

sufficient to establish a standard of care). In this case, no such

statements were made in Dr. Cummings’ testimony which would lead

the Court to a similar conclusion. The closest Dr. Cummings’ report

arrives at delineating a national standard is when he explains in

his deposition what “most pulmonologists” or “good pulmonologists”

do when caring for patients, but he still fails to articulate a

general medical standard of care, let alone a national one. (Docket

No. 82-2 at 143-44). Dr. Cummings’ experiences alone are therefore

inadequate to demonstrate a standard of care. See e.g., Hendrix ex

rel. G.P., 609 F.3d at 1201 (“Hendrix attempts to sidestep the

deficiencies in the medical literature by focusing on Dr. Hoffman's

experience and training. Merely demonstrating that an expert has

experience, however, does not automatically render every opinion

and statement by that expert reliable.”)

     Further, experts must prove that a standard of care is

nationally used, rather than simply explaining a standard as based

on their experience. They can do so by referencing “a published

standard, [discussion] of the described course of treatment with

practitioners outside the District ... at seminars or conventions,
Civil No. 16-2455 (RAM)                                            13


or through presentation of relevant data.” Strickland v. Pinder,

899 A.2d 770, 773–74 (D.C. 2006) (internal citations omitted));

see also Vargas-Alicea v. Continental Casualty Company, 2019 WL

1453070, at *2 (D.P.R. 2019) (“Dr. Benabe’s report is silent on

these parameters. And while his report mentions publications in a

footnote, it does not relate the content of those publications to

whether the relevant course of treatment is followed nationally as

required by law.”); Porter v. McHugh, 850 F. Supp. 2d 264, 268

(D.D.C. 2012)(quoting Strickland, 899 A.2d at 774)(“Where the

expert makes ‘no attempt to link his testimony to any certification

process, current literature, conference or discussion with other

knowledgeable   professionals,’   there   is   no   “basis   for   his

discussion of the national standard of care.”)

     Dr. Cummings’ report, as stated earlier, does include some

medical literature, but it fails to link that literature to a

nationally-recognized standard of care which Dr. Blondet allegedly

violated. Thus, simply citing sources is insufficient. See, e.g.,

Conn v. United States, 880 F. Supp. 2d 741, 747 (S.D. Miss.

2012)(“Even if Dr. Strong had not failed to identify a specific

Guidelines publication, and … not failed to identify a specific

suggestion […], he still would have failed to state that the

conduct […] [which] marked the standard of care of a minimally

competent physician.”)
Civil No. 16-2455 (RAM)                                                   14


       Finally, Plaintiffs cite the District Court case Casillas-

Sanchez v. Ryder Memorial Hospital, Inc. to demonstrate that the

fact   that   an   expert   did   not   include    medical   literature   is

insufficient to warrant exclusion of the expert’s report and that

an expert did testify as to a standard of care. See Casillas-

Sanchez v. Ryder Mem'l Hosp., Inc., 14 F. Supp. 3d 22, 26 n. 5

(D.P.R. 2014) (The fact that the expert failed to “mention or

produce ‘any single piece of specific medical literature in order

to establish the alleged standard of care,’ […,] is utterly

insignificant. Federal Rules of Evidence 705 and 703 do not require

[that].”) However, like another recent District Court case, here

too, Plaintiffs’ reliance on Casillas-Sanchez is misplaced. See

Vargas-Alicea, 2019 WL 1453070, at *4 n.8. Casillas-Sanchez did

not address if an expert presented a national standard. Here, as

in Vargas-Alicea, that is the gist of the both Plaintiffs and

Defendants arguments and goes to the heart of whether Dr. Cummings’

report is reliable. Dr. Cummings failed to include a “standard of

care”,   national    or   otherwise,    in   his   testimony.   His   report

therefore fails to meet the standards set forth by Fed. R. Evid.

702 and Rule Fed. R. Civ. P. 26 and should be excluded.

       Dr. Blondet requested that the Court dismiss the claim against

him “with prejudice for lack of evidence to establish allegations

of negligence against him” if the Motion in Limine was granted.

(Docket No.64 at 31). The Court denies this request. As Plaintiffs
Civil No. 16-2455 (RAM)                                        15


correctly pointed out, Dr. Blondet’s Motion in Limine fails to

meet the requirements of motion for summary judgment under Rule 56

of the Federal Rules of Civil Procedure. (Docket No.74 at 22-23).

And “[a] motion in limine is not the appropriate tool to move for

judgment on a particular claim.” Torres-Rivera v. Centro Medico

Del Turabo Inc., 215 F. Supp. 3d 202, 207 (D.P.R. 2016).

                          IV.    CONCLUSION

     For the reasons stated above, Defendant’s Motion in Limine at

Docket No. 74 is GRANTED in part and DENIED in part. Dr. Cummings’

supplemental report and expected testimony as to Dr. Blondet are

inadmissible and excluded from the record. The claims against Dr.

Blondet are not dismissed at this time.

     IT IS SO ORDERED.

     In San Juan Puerto Rico, this 26th day of July 2019.

                                S/ RAÚL M. ARIAS-MARXUACH
                                United States District Judge
